 



Exhibit 10
001 - FTCI
(FIFTH THIRD BANK LOGO) [l24165al2416501.gif]
Revolving Note

      OFFICER No. 04013   NOTE No. 0902074749                     $5,000,000.00
  January 20, 2007     (Effective Date)

     1. PROMISE TO PAY. On or before January 20, 2010 (the “Maturity Date”), the
undersigned, Streamline Health, Inc., an Ohio corporation located at 10200
Alliance Road Suite 200, Cincinnati, Hamilton County, Ohio 45242 (“Borrower”)
for value received, hereby promises to pay to the order of Fifth Third Bank, an
Ohio banking corporation located at 38 Fountain Square Plaza, Cincinnati,
Hamilton County, Ohio 45263 for itself and as agent for any affiliate of Fifth
Third Bancorp (together with its successors and assigns, the “Lender”) the sum
of Five Million and 00/100 Dollars ($5,000,000.00) (the “Borrowing”), plus
interest as provided herein, less such amounts as shall have been repaid in
accordance with this Note. The outstanding balance of this Note shall appear on
a supplemental bank record and is not necessarily the face amount of this Note,
which record shall evidence the balance due pursuant to this Note at any time.
Principal and interest payments shall be initiated by Lender in accordance with
the terms of this Note from Borrower’s account through BillPayer 2000®. Borrower
hereby authorizes Lender to initiate such payments from Borrower’s account
located at Fifth Third Bank, routing number XXXXXXXXX account number XXXXXXXX.
Borrower acknowledges and agrees that use of BillPayer 2000® shall be governed
by the BillPayer 2000® Terms and Conditions, a copy of which Borrower
acknowledges receipt. Borrower further acknowledges and agrees to maintain
payments hereunder through BillPayer 2000® throughout the term of this Note.
Each payment hereunder shall be applied first to advanced costs, charges and
fees, then to accrued interest, and then to principal, which will be repaid in
inverse chronological order of maturity.
Lender, in its reasonable discretion, may loan hereunder to Borrower on a
revolving basis such amounts as may from time to time be requested by Borrower,
provided that: (a) the aggregate principal amount borrowed hereunder at any time
shall not exceed the Borrowing, and (b) no Event of Default shall exist or be
caused thereby. The entire principal balance, together with all accrued and
unpaid interest and any other charges, advances and fees, if any, outstanding
hereunder, shall be due and payable in full on the earlier of the Maturity Date
or upon acceleration of this Note.
The principal sum outstanding shall bear interest from the date of the first
advance until paid at a floating rate of interest equal to the percent per annum
set forth below (the “Interest Rate”), which rate of interest will fluctuate on
a periodic basis as provided herein to the rate specified by the following table
based upon the ratio of Borrower’s Funded Indebtedness to EBITDA:

      Funded Indebtedness to EBITDA   Then Interest Rate Equals
Less than 1.00 : 1.00
  Prime Rate minus 1.0
 
   
Less than 1.50: 1.00 but greater than or equal to 1.00 : 1.00
  Prime Rate minus .50%
 
   
Less than 2.0: 1.00 but greater than or equal to 1.50 : 1.00
  Prime Rate

Interest rate changes based upon changes in the foregoing chart will be made
effective as of the date of the first advance hereunder and on the first day of
the calendar month following the review by Lender of Borrower’s quarterly
financial statements detailing compliance with the above-mentioned financial
measurement. As used herein, Prime Rate shall mean the rate established from
time to time by Fifth Third Bank at its principal office as its “Prime Rate”,
whether or not Fifth Third Bank shall at times lend to borrowers at lower rates
of interest, or if there is no such prime rate, then such other rate as may be
substituted by Fifth Third Bank for the prime rate. In addition to changes
occurring pursuant to fluctuations in the foregoing chart, the interest rate
charged hereunder shall change automatically upon each change in the Prime Rate.
Interest shall be calculated based on a 360-day year and charged for the actual
number of days elapsed, and shall be payable on the 1st day of each month
beginning on February 1, 2007.

         
 
PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06)       33118-23-4-T.BORM

 



--------------------------------------------------------------------------------



 



Notwithstanding any provision to the contrary in this Note, in no event shall
the interest rate charged on the Borrowing exceed the maximum rate of interest
permitted under applicable state and/or federal usury law. Any payment of
interest that would be deemed unlawful under applicable law for any reason shall
be deemed received on account of, and will automatically be applied to reduce,
the principal sum outstanding and any other sums (other than interest) due and
payable to Lender under this Note, and the provisions hereof shall be deemed
amended to provide for the highest rate of interest permitted under applicable
law.
     2. SECURITY AGREEMENT.To secure repayment of this Note and all other
Obligations (as defined below) together with all modifications, extensions and
renewals thereof, Borrower hereby grants Lender a continuing security interest
in all right, title and interest of Borrower in and to the following property,
whether now owned or hereafter acquired (collectively, the “Collateral”):
(i) any and all property in which Lender and/or any affiliate of Fifth Third
Bancorp (including without limitation Fifth Third Securities, Inc.) is at any
time granted a lien for any Obligation including, without limitation, all
collateral specified in any of the documents executed in connection with this
Note, (ii) all property in possession of Lender and/or any affiliate of Fifth
Third Bancorp (including without limitation Fifth Third Securities, Inc.)
including, without limitation, money, securities, instruments, documents,
letters of credit, chattel paper, or other property delivered to Lender in
transit, for safekeeping, or for collection or exchange for other property,
(iii) all rights to payment from, and claims against, Lender and/or any
affiliate of Fifth Third Bancorp (including without limitation Fifth Third
Securities, Inc.), and (iv) any and all additions, substitutions, dividends,
distributions (in the form of cash, property, stock or other securities) and
other rights related or in addition to the foregoing, and any and all proceeds
therefrom (the “Distributions”). Borrower agrees to immediately deliver to
Lender all documents, certificates and instruments evidencing the Distributions
and any additional documentation requested by Lender to perfect and protect
Lender’s security interest therein, and until such delivery Borrower shall hold
the same in trust for Lender. Borrower also grants Lender a security interest in
all of the Collateral as agent for all affiliates of Fifth Third Bancorp for all
Obligations of Borrower to such affiliates. Said security interest shall not be
enforced to the extent prohibited by the Truth in Lending Act as implemented by
Federal Reserve Regulation Z.
     3. USE OF PROCEEDS. Borrower certifies that the proceeds of this loan are
to be used for business purposes.
     4. NOTE PROCESSING FEE. Lender may charge, and Borrower agrees to pay the
following fees at the times stated below:
     (a) on the above Effective Date, a note processing fee in the amount of
$475.00; and
     (b) on the 30th day of each May, August, November, and February of each
year that Obligations (defined herein) remain outstanding, an unused commitment
fee, to be determined as follows: the average daily amount of the Borrowing
unused by Borrower for the previous three-month period as measured on each
April 30, July 31, October 31, and January 31, multiplied by .0035.
     5. REPRESENTATIONS AND WARRANTIES. Borrower hereby warrants and represents
to Lender the following:
     (a) Organization and Qualification. Borrower is duly organized, validly
existing and in good standing under the laws of the State of its incorporation,
has the power and authority to carry on its business and to enter into and
perform all documents relating to this loan transaction, and is qualified and
licensed to do business in each jurisdiction in which such qualification or
licensing is required. All information provided to Lender with respect to
Borrower and its operations is true and correct.
     (b) Due Authorization. The execution, delivery and performance by Borrower
of the Loan Documents have been duly authorized by all necessary corporate
action, and shall not contravene any law or any governmental rule or order
binding on Borrower, or the articles of incorporation and code of regulations or
by-laws of Borrower, nor violate any agreement or instrument by which Borrower
is bound nor result in the creation of a Lien on any assets of Borrower except
the Lien granted to Lender herein. Borrower has duly executed and delivered to
Lender the Loan Documents and they are valid and binding obligations of Borrower
enforceable according to their respective terms, except as limited by equitable
principles and by bankruptcy, insolvency or

         
 
PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06)   - 2 -   33118-23-4-T.BORM

 



--------------------------------------------------------------------------------



 



similar laws affecting the rights of creditors generally. No notice to, or
consent by, any governmental body is needed in connection with this transaction.
     (c) Litigation. There are no suits or proceedings pending or threatened
against or affecting Borrower, and no proceedings before any governmental body
are pending or threatened against Borrower except as otherwise specifically
disclosed to Lender on or prior to the Effective Date or as set forth on any
Litigation Exhibit which may be attached hereto.
     (d) Business. Borrower is not a party to or subject to any agreement or
restriction that may have a material adverse effect on Borrower’s business,
properties or prospects. Borrower has all franchises, authorizations, patents,
trademarks, copyrights and other rights necessary to advantageously conduct its
business. They are all in full force and effect and are not in known conflict
with the rights of others.
     (e) Licenses, etc. Borrower has obtained any and all licenses, permits,
franchises, governmental authorizations, patents, trademarks, copyrights or
other rights necessary for the ownership of its properties and the advantageous
conduct of its business. Borrower possesses adequate licenses, patents, patent
applications, copyrights, trademarks, trademark applications, and trade names to
continue to conduct its business as heretofore conducted by it, without any
conflict with the rights of any other person or entity. All of the foregoing are
in full force and effect and none of the foregoing are in known conflict with
the rights of others.
     (f) Laws. Borrower is in material compliance with all laws, regulations,
rulings, orders, injunctions, decrees, conditions or other requirements
applicable to or imposed upon Borrower by any law or by any governmental
authority, court or agency.
     (g) Title. Borrower has good and marketable title to the assets reflected
on the most recent balance sheet submitted to Lender, free and clear from all
liens and encumbrances of any kind, except for (collectively, the “Permitted
Liens”) (a) current taxes and assessments not yet due and payable, (b) liens and
encumbrances, if any, reflected or noted on such balance sheet or notes thereto,
(c) assets disposed of in the ordinary course of business, and (d) any security
interests, pledges, assignments or mortgages granted to Lender to secure the
repayment or performance of the Obligations.
     (h) Subsidiaries and Partnerships. Borrower has no subsidiaries and is not
a party to any partnership agreement or joint venture agreement.
     6. AFFIRMATIVE COVENANTS. Borrower covenants with, and represents and
warrants to, Lender that, from and after the execution date of the Loan
Documents until the Obligations are paid and satisfied in full:
     (a) Access to Business Information. Borrower shall maintain proper books of
accounts and records and enter therein complete and accurate entries and records
of all of its transactions in accordance with generally accepted accounting
principles and give representatives of Lender access thereto at all reasonable
times, including permission to: (a) examine, copy and make abstracts from any
such books and records and such other information which might be helpful to
Lender in evaluating the status of the Obligations as it may reasonably request
from time to time, and (b) communicate directly with any of Borrower’s officers,
employees, agents, accountants or other financial advisors with respect to the
business, financial conditions and other affairs of the Borrower.
     (b) Inspection of Collateral. Borrower shall give Lender reasonable access
to the Collateral and the other property securing the Obligations for the
purpose of performing examinations thereof and to verify its condition or
existence.
     (c) Financial Statements. Borrower shall maintain a standard and modern
system for accounting and shall furnish to Lender:

         
 
PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06)   - 3 -   33118-23-4-T.BORM

 



--------------------------------------------------------------------------------



 



     (i) Within 90 days after the end of each fiscal year, a copy of Borrower’s
internally prepared consolidated financial statements for that year in a form
reasonably acceptable to Lender, prepared and certified as complete and correct
by the principal financial officer of Borrower;
     (ii) With the statements submitted above, a certificate signed by the
principal financial officer of Borrower, (i) stating he is familiar with all
documents relating to Lender and that no Event of Default specified herein, nor
any event which upon notice or lapse of time, or both would constitute such an
Event of Default, has occurred, or if any such condition or event existed or
exists, specifying it and describing what action Borrower has taken or proposes
to take with respect thereto, and (ii) setting forth, in summary form, figures
showing the financial status of Borrower in respect of the financial
restrictions contained herein;
     (iii) Immediately upon any officer of Borrower obtaining knowledge of any
condition or event which constitutes or, after notice or lapse of time or both,
would constitute an Event of Default, a certificate of such person specifying
the nature and period of the existence thereof, and what action Borrower has
taken or is taking or proposes to take in respect thereof;
All of the statements referred to in (i) above shall be in conformance with
generally accepted accounting principles and give representatives of Lender
access thereto at all reasonable times, including permission to examine, copy
and make abstracts from any such books and records and such other information
which might be helpful to Lender in evaluating the status of the loans as it may
reasonably request from time to time.
With all financial statements delivered to Lender as provided in (i) above,
Borrower shall deliver to Lender a Financial Statement Compliance Certificate in
addition to the other information set forth therein, which certifies the
Borrower’s compliance with the financial covenants set forth herein and that no
Event of Default has occurred.
If at any time Borrower has any additional subsidiaries which have financial
statements that could be consolidated with those of Borrower under generally
accepted accounting principles, the financial statements required by subsections
(i) above shall be the financial statements of Borrower and all such
subsidiaries prepared on a consolidated and consolidating basis.
     (d) Condition and Repair. Borrower shall maintain its equipment and all
Collateral used in the operation of its business in good repair and working
order and shall make all appropriate repairs, improvements and replacements
thereof so that the business carried on in connection therewith may be properly
and advantageously conducted at all times.
     (e) Insurance. At its own cost, Borrower shall obtain and maintain
insurance against (a) loss, destruction or damage to its properties and business
of the kinds and in the amounts customarily insured against by corporations with
established reputations engaged in the same or similar business as Borrower and,
in any event, sufficient to fully protect Lender’s interest in the Collateral,
and (b) insurance against public liability and third party property damage of
the kinds and in the amounts customarily insured against by corporations with
established reputations engaged in the same or similar business as Borrower. All
such policies shall (i) be issued by financially sound and reputable insurers,
(ii) name Lender as an additional insured and, where applicable, as loss payee
under a Lender loss payable endorsement satisfactory to Lender, and (iii) shall
provide for thirty (30) days written notice to Lender before such policy is
altered or canceled. All of the insurance policies required hereby shall be
evidenced by one or more Certificates of Insurance delivered to Lender by
Borrower on the Closing Date and at such other times as Lender may request from
time to time.
     (f) Taxes. Borrower shall pay when due all taxes, assessments and other
governmental charges imposed upon it or its assets, franchises, business, income
or profits before any penalty or interest accrues thereon (provided, however,
that extensions for filing and payment of such taxes shall be permitted
hereunder if disclosed to and consented to by Lender), and all claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which by law might be a lien or charge upon any of its
assets, provided that (unless any material item or property would be lost,
forfeited or materially damaged as a result thereof) no such charge or claim
need be paid if it is being diligently contested in good faith, if Lender is
notified in advance of such

         
 
PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06)   - 4 -   33118-23-4-T.BORM

 



--------------------------------------------------------------------------------



 



contest and if Borrower establishes an adequate reserve or other appropriate
provision required by generally accepted accounting principles and deposits with
Lender cash or bond in an amount acceptable to Lender.
     (g) Existence; Business. Borrower shall (a) maintain its existence as a
corporation, (b) continue to engage primarily in business of the same general
character as that now conducted, and (c) refrain from entering into any lines of
business substantially different from the business or activities in which
Borrower is presently engaged.
     (h) Compliance with Laws. Borrower shall comply with all federal, state and
local laws, regulations and orders applicable to Borrower or its assets
including but not limited to all Environmental Laws, in all respects material to
Borrower’s business, assets or prospects and shall immediately notify Lender of
any violation of any rule, regulation, statute, ordinance, order or law relating
to the public health or the environment and of any complaint or notifications
received by Borrower regarding to any environmental or safety and health rule,
regulation, statute, ordinance or law. Borrower shall obtain and maintain any
and all licenses, permits, franchises, governmental authorizations, patents,
trademarks, copyrights or other rights necessary for the ownership of its
properties and the advantageous conduct of its business and as may be required
from time to time by applicable law.
     (i) Notice of Default. Borrower shall, within ten (10) days of its
knowledge thereof, give written notice to Lender of: (a) the occurrence of any
event or the existence of any condition which would be, after notice or lapse of
applicable grace periods, an Event of Default, and (b) the occurrence of any
event or the existence of any condition which would prohibit or limit the
ability of Borrower to reaffirm any of the representations or warranties, or to
perform any of the covenants, set forth herein.
     (j) Costs. Borrower shall reimburse Lender for any and all fees, costs and
expenses including, without limitation, reasonable attorneys’ fees, other
professionals’ fees, appraisal fees, environmental assessment fees (including
Phase I and Phase II assessments), field exam audits, expert fees, court costs,
litigation and other expenses (collectively, the “Costs”) incurred or paid by
Lender or any of its officers, employees or agents in connection with: (a) the
preparation, negotiation, procurement, review, administration or enforcement of
the Loan Documents or any instrument, agreement, document, policy, consent,
waiver, subordination, release of lien, termination statement, satisfaction of
mortgage, financing statement or other lien search, recording or filing related
thereto (or any amendment, modification or extension to, or any replacement or
substitution for, any of the foregoing), whether or not any particular portion
of the transactions contemplated during such negotiations is ultimately
consummated, and (b) the defense, preservation and protection of Lender’s rights
and remedies thereunder, including without limitation, its security interest in
the Collateral or any other property pledged to secure the Loans, whether
incurred in bankruptcy, insolvency, foreclosure or other litigation or
proceedings or otherwise. The Costs shall be due and payable upon demand by
Lender. If Borrower fails to pay the Costs when upon such demand, Lender is
entitled to disburse such sums as Obligations. Thereafter, the Costs shall bear
interest from the date incurred or disbursed at the highest rate set forth in
the Note(s). This provision shall survive the termination of this Agreement
and/or the repayment of any amounts due or the performance of any Obligation.
     (k) Other Amounts Deemed Loans. If Borrower fails to pay any tax,
assessment, governmental charge or levy or to maintain insurance within the time
permitted or required by this Note, or to discharge any Lien prohibited hereby,
or to comply with any other Obligation, Lender may, but shall not be obligated
to, pay, satisfy, discharge or bond the same for the account of Borrower. To the
extent permitted by law and at the option of Lender, all monies so paid by
Lender on behalf of Borrower shall be deemed Obligations and Borrower’s payments
under this Note may be increased to provide for payment of such Obligations plus
interest thereon.
     (l) Further Assurances. Borrower shall execute, acknowledge and deliver, or
cause to be executed, acknowledged or delivered, any and all such further
assurances and other agreements or instruments, and take or cause to be taken
all such other action, as shall be reasonably necessary from time to time to
give full effect to the Loan Documents and the transactions contemplated
thereby.

         
 
PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06)   - 5 -   33118-23-4-T.BORM

 



--------------------------------------------------------------------------------



 



     7. NEGATIVE COVENANTS. Borrower covenants with, and represents and warrants
to, Lender that, from and after the execution date hereof until the Obligations
are paid and satisfied in full:
     (a) Indebtedness. Borrower shall not incur, create, assume or permit to
exist any additional Indebtedness for borrowed money (other than the
Obligations) or Indebtedness on account of deposits, notes, bonds, debentures or
similar obligations or other indebtedness evidenced by notes, bonds, debentures,
capitalized leases or similar obligations.
     (b) Merger; Disposition of Assets. Borrower shall not (a) change its
capital structure, (b) merge or consolidate with any entity, (c) amend or change
its articles of incorporation and code of regulations or by-laws or (d) sell,
lease, transfer or otherwise dispose of, or grant any person an option to
acquire, or sell and leaseback, all or any substantial portion of its assets,
whether now owned or hereafter acquired, except for bona fide sales of Inventory
in the ordinary course of business and dispositions of property which is
obsolete and not used or useful in its business.
     8. DEFINITIONS. Certain capitalized terms have the meanings set forth on
any exhibit hereto, in the Security Agreement, if applicable, or any other Loan
Document. All financial terms used herein but not defined on the exhibits, in
the Security Agreement, if applicable, or any other Loan Document have the
meanings given to them by generally accepted accounting principles. All other
undefined terms have the meanings given to them in the Uniform Commercial Code
as adopted in the state whose law governs this instrument. The following
definitions are used herein:
     (a) “Indebtedness” means (i) all items (except items of capital stock, of
capital surplus, of general contingency reserves or of retained earnings,
deferred income taxes, and amount attributable to minority interest if any)
which in accordance with generally accepted accounting principles would be
included in determining total liabilities on a consolidated basis (if Borrower
should have a subsidiary) as shown on the liability side of a balance sheet as
at the date as of which Indebtedness is to be determined, (ii) all indebtedness
secured by any mortgage, pledge, lien or conditional sale or other title
retention agreement to which any property or asset owned or held is subject,
whether or not the indebtedness secured thereby shall have been assumed
(excluding non-capitalized leases which may amount to title retention agreements
but including capitalized leases), and (iii) all indebtedness of others which
Borrower or any subsidiary has directly or indirectly guaranteed, endorse
(otherwise than for collection or deposit in the ordinary course of business),
discounted or sold with recourse or agreed (contingently or otherwise) to
purchase or repurchase or otherwise acquire, or in respect of which Borrower or
any subsidiary has agreed to apply or advance funds (whether by way of loan,
stock purchase, capital contribution or otherwise) or otherwise to become
directly or indirectly liable.
     (b) “Lien” means any security interest, mortgage, pledge, assignment, lien
or other encumbrance of any kind, including interests of vendors or lessors
under conditional sale contracts or capital leases.
     (c) “Loan Documents” means any and all Rate Management Agreements and each
and every document or agreement executed by any party evidencing, guarantying or
securing any of the Obligations; and “Loan Document” means any one of the Loan
Documents.
     (d) “Obligation(s)” means all loans, advances, indebtedness and each and
every other obligation or liability of Borrower owed to each of Lender and/or
any affiliate of Fifth Third Bancorp, however created, of every kind and
description whether now existing or hereafter arising and whether direct or
indirect, primary or as guarantor or surety, absolute or contingent, liquidated
or unliquidated, matured or unmatured, participated in whole or in part, created
by trust agreement, lease overdraft, agreement or otherwise, whether or not
secured by additional collateral, whether originated with Lender or owed to
others and acquired by Lender by purchase, assignment or otherwise, and
including, without limitation, all loans, advances, indebtedness and each and
every obligation or liability arising under the loan document, any and all Rate
Management Obligations (as defined in the Loan Documents), letters of credit now
or hereafter issued by Lender or any affiliate of Fifth Third Bancorp for the
benefit of or at the request of Borrower, all obligations to perform or forbear
from performing acts, and agreements, instruments and documents evidencing,
guarantying, securing or otherwise executed in connection with any of the
foregoing, together with any amendments, modifications and restatements thereof,
and all expenses and attorneys’ fees incurred by Lender hereunder or any other
document, instrument or agreement related to any of the foregoing.

          PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06)   - 6 -  
33118-23-4-T.BORM

 



--------------------------------------------------------------------------------



 



     (e) “Rate Management Agreement” means any agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between Borrower and Lender or any
affiliate of Fifth Third Bancorp, and any schedules, confirmations and documents
and other confirming evidence between the parties confirming transactions
thereunder, all whether now existing or hereafter arising, and in each case as
amended, modified or supplemented from time to time.
     (f) “Rate Management Obligations” means any and all obligations of Borrower
to Lender or any affiliate of Fifth Third Bancorp, whether absolute, contingent
or otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy backs, reversals, terminations or assignments of any Rate Management
Agreement.
     9. EVENTS OF DEFAULT. Upon the occurrence of any of the following events
(each, an “Event of Default”), Lender may, at its option, without any demand or
notice whatsoever, cease making advances and declare this Note and all
Obligations to be fully due and payable in their aggregate amount, together with
accrued interest and all prepayment premiums, fees, and charges applicable
thereto:
     (a) Any failure to make any payment when due of principal or accrued
interest on this Note or any other Obligation and such nonpayment remains
uncured for 10 days after written notice from Lender to Borrower of such
default.
     (b) Any representation or warranty of Borrower set forth in this Note or in
any agreement, instrument, document, certificate or financial statement
evidencing, guarantying, securing or otherwise related to, this Note or any
other Obligation shall be materially inaccurate or misleading.
     (c) Borrower shall fail to observe or perform any other material term or
condition of this Note or any other term or condition set forth in any
agreement, instrument, document, certificate or financial statement evidencing,
guarantying or otherwise related to this Note or any other Obligation, or
Borrower shall otherwise default in the observance or performance of any
covenant or agreement set forth in any of the foregoing for 30 days after
written notice from Lender to Borrower of such default.
     (d) The dissolution of Borrower or of any endorser or guarantor of the
Obligations, or the merger or consolidation of any of the foregoing with a third
party, or the lease, sale or other conveyance of a material part of the assets
or business of any of the foregoing to a third party outside the ordinary course
of its business, or the lease, purchase or other acquisition of a material part
of the assets or business of a third party by any of the foregoing.
     (e) The creation of any Lien (except a lien to Lender) on, the institution
of any garnishment proceedings by attachment, levy or otherwise against, the
entry of a judgment against, or the seizure of, any of the property of Borrower
or any endorser or guarantor hereof including, without limitation, any property
deposited with Lender.
     (f) In the reasonable judgment of Lender in good faith, any material
adverse change occurs in the existing or prospective financial condition of
Borrower that will affect the ability of Borrower to repay the Obligations.
     (g) A commencement by the Borrower of a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or the
entry of a decree or order for relief in respect of the Borrower in a case under
any such law or appointing a receiver, liquidator, assignee, custodian, trustee,

          PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06)   - 7 -  
33118-23-4-T.BORM

 



--------------------------------------------------------------------------------



 



sequestrator (or other similar official) of the Borrower, or for any substantial
part of the property of Borrower, or ordering the wind-up or liquidation of the
affairs of Borrower; or the filing and pendency for 30 days without dismissal of
a petition initiating an involuntary case under any such bankruptcy, insolvency
or similar law; or the making by Borrower of any general assignment for the
benefit of creditors; or the failure of the Borrower of the Obligations
generally to pay its debts as such debts become due; or the taking of action by
the Borrower in furtherance of any of the foregoing.
     (h) Nonpayment by the Borrower of any Rate Management Obligation relating
to this Note when due or the breach by the Borrower of any term, provision or
condition contained in any Rate Management Agreement.
     10. REMEDIES. After the occurrence of an Event of Default, in addition to
any other remedy permitted by law, Lender may at any time, without notice, apply
the Collateral to this Note or such other Obligations, whether due or not, and
Lender may, at its option, proceed to enforce and protect its rights by an
action at law or in equity or by any other appropriate proceedings; provided
that this Note and the Obligations shall be accelerated automatically and
immediately if the Event of Default is a filing under the Bankruptcy Code.
Lender’s rights and remedies hereunder are cumulative, and may be exercised
together, separately, and in any order. No delay on the part of Lender in the
exercise of any such right or remedy shall operate as a waiver. No single or
partial exercise by Lender of any right or remedy shall preclude any other
further exercise of it or the exercise of any other right or remedy. No waiver
or indulgence by Lender of any Event of Default shall be effective unless in
writing and signed by Lender, nor shall a waiver on one occasion be construed as
a waiver of any other occurrence in the future.
     11. LATE PAYMENTS; DEFAULT RATE; FEES. If any payment is not paid when due
(whether by acceleration or otherwise) or within 10 days thereafter, undersigned
agrees to pay to Lender a late payment fee as provided for in any loan agreement
or 5% of the payment amount, whichever is greater with a minimum fee of $20.00.
After an Event of Default, Borrower agrees to pay to Lender a fixed charge of
$25.00, or Borrower agrees that Lender may, without notice, increase the
Interest Rate by three percentage points (3%) (the “Default Rate”), whichever is
greater. Lender may impose a non-sufficient funds fee for any check that is
presented for payment that is returned for any reason. In addition, Lender may
charge loan documentation fees as may be reasonably determined by the Lender.
     12. ENTIRE AGREEMENT. Borrower agrees that there are no conditions or
understandings which are not expressed in this Note and the documents referred
to herein.
     13. SEVERABILITY. The declaration of invalidity of any provision of this
Note shall not affect any part of the remainder of the provisions.
     14. ASSIGNMENT. Borrower agrees not to assign any of Borrower’s rights,
remedies or obligations described in this Note without the prior written consent
of Lender. Borrower agrees that Lender may assign some or all of its rights and
remedies described in this Note without notice to, or prior consent from, the
Borrower.
     15. MODIFICATION; WAIVER OF LENDER. The modification or waiver of any of
Borrower’s obligations or Lender’s rights under this Note must be contained in a
writing signed by Lender. Lender may perform Borrower’s obligations, or delay or
fail to exercise any of its rights or remedies, without causing a waiver of
those obligations or rights. A waiver on one occasion shall not constitute a
waiver on another occasion. Borrower’s obligations under this Note shall not be
affected if Lender amends, compromises, exchanges, fails to exercise, impairs or
releases (i) any of the obligations belonging to any co- borrower, endorser or
guarantor or (ii) any of its rights against any co- borrower, guarantor or
endorser.
     16. WAIVER OF BORROWER. Demand, presentment, protest and notice of
dishonor, notice of protest and notice of default are hereby waived by Borrower,
and any endorser or guarantor hereof. Each of Borrower, including but not
limited to all co-makers and accommodation makers of this Note, hereby waives
all suretyship defenses including but not limited to all defenses based upon
impairment of Collateral and all suretyship defenses described in Section 3-605
of the Uniform Commercial Code (the “UCC”). Such waiver is entered to the full
extent permitted by Section 3-605 (i) of the UCC.

          PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06)   - 8 -  
33118-23-4-T.BORM

 



--------------------------------------------------------------------------------



 



     17. GOVERNING LAW; CONSENT TO JURISDICTION. This Note is delivered in, is
intended to be performed in, will be construed and enforceable in accordance
with and governed by the internal laws of, the State of Ohio, without regard to
principles of conflicts of law. Borrower agrees that the state and federal
courts in the County where the Lender is located shall have exclusive
jurisdiction over all matters arising out of this Note, and that service of
process in any such proceeding shall be effective if mailed to Borrower at the
address set forth herein.
     18. JURY WAIVER. BORROWER, AND ANY ENDORSER OR GUARANTOR HEREOF, WAIVE THE
RIGHT TO A TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     19. WARRANT OF ATTORNEY. Borrower authorizes any attorney of record to
appear for it in any court of record in the State of Ohio, after maturity of
this Note, whether by its terms or upon default, acceleration or otherwise, to
waive the issuance and service of process, and release all errors, and to
confess judgment against it in favor of Lender for the principal sum due herein
together with interest, charges, court costs and attorneys’ fees. Stay of
execution and all exemptions are hereby waived. If this Note or any Obligation
is referred to an attorney for collection, and the payment is obtained without
the entry of a judgment, the obligors shall pay to the holder of such
obligations its attorneys’ fees. EACH OF BORROWER AND ANY ENDORSER OR ANY
GUARANTOR AGREES THAT AN ATTORNEY WHO IS COUNSEL TO LENDER OR ANY OTHER HOLDER
OF SUCH OBLIGATION MAY ALSO ACT AS ATTORNEY OF RECORD FOR BORROWER WHEN TAKING
THE ACTIONS DESCRIBED ABOVE IN THIS PARAGRAPH. BORROWER AGREES THAT ANY ATTORNEY
TAKING SUCH ACTIONS MAY BE PAID FOR THOSE SERVICES BY LENDER OR HOLDER OF SUCH
OBLIGATION. BORROWER WAIVES ANY CONFLICT OF INTEREST THAT MAY BE CREATED BECAUSE
THE ATTORNEY REPRESENTING THE BORROWER IS BEING PAID BY LENDER OR THE HOLDER OF
SUCH OBLIGATION.
WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

         
 
  BORROWER:    
 
       
 
  Streamline Health, Inc., an Ohio corporation    
 
       
 
  By:    
 
       
 
  (Authorized Signer)    
 
       
 
  Paul W. Bridge Jr., CFO    
 
       
 
  (Print Name and Title)    

          PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06)   - 9 -  
33118-23-4-L-T.BORM

 



--------------------------------------------------------------------------------



 



001 - FTCI
(FIFTH THIRD BANK LOGO) [l24165al2416501.gif]
Continuing Guaranty Agreement
     THIS CONTINUING GUARANTY AGREEMENT (the “Guaranty”) made as of January 20,
2007 by and between Streamline Health Solutions, Inc., a Delaware corporation
located at 10200 Alliance Road, Cincinnati, Hamilton County, Ohio 45242 (the
“Guarantor”) and Fifth Third Bank, an Ohio banking corporation located at 38
Fountain Square Plaza, Cincinnati, Hamilton County, Ohio 45263 for itself and as
agent for any affiliate of Fifth Third Bancorp (“Beneficiary”).
WITNESSETH:
     WHEREAS, Beneficiary has agreed to extend credit and financial
accommodations to Streamline Health, Inc., an Ohio corporation (“Borrower”),
pursuant to the Term Note, dated July 30, 2004, executed by Borrower and made
payable to the order of Beneficiary and the Revolving Note, dated January 20,
2007, executed by Borrower and made payable to the order of Beneficiary
(collectively, the “Notes”), and all agreements, instruments and documents
executed or delivered in connection with any of the foregoing or otherwise
related thereto (together with any amendments, modifications, or restatements
thereof, the “Loan Documents”); and
     WHEREAS, Guarantor is affiliated with Borrower and, as such, shall be
benefited directly by the transaction contemplated by the Loan Documents, and
shall execute this Guaranty in order to induce Beneficiary to enter into such
transaction.
     NOW, THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, Guarantor hereby guarantees, promises and undertakes
as follows:
     1. GUARANTY.
     (a) Guarantor hereby unconditionally, absolutely and irrevocably guarantees
to Beneficiary the full and prompt payment and performance when due (whether at
maturity by acceleration or otherwise) of any and all loans, advances,
indebtedness and each and every other obligation or liability of Borrower owed
to Beneficiary and any affiliate of Fifth Third Bancorp, however created, of
every kind and description, whether now existing or hereafter arising and
whether direct or indirect, primary or as guarantor or surety, absolute or
contingent, due or to become due, liquidated or unliquidated, matured or
unmatured, participated in whole or in part, created by trust agreement, lease,
overdraft, agreement, or otherwise, whether or not secured by additional
collateral, whether originated with Beneficiary or owed to others and acquired
by Beneficiary by purchase, assignment or otherwise, and including, without
limitation, all loans, advances, indebtedness and each and every other
obligation or liability arising under the Loan Documents, letters of credit now
or hereafter issued by Beneficiary or any affiliate of Fifth Third Bancorp for
the benefit of or at the request of Borrower, all obligations to perform or
forbear from performing acts, any and all Rate Management Obligations (as
defined in the Loan Documents), and all agreements, instruments and documents
evidencing, guarantying, securing or otherwise executed in connection with any
of the foregoing, together with any amendments, modifications, and restatements
thereof, and all expenses and attorneys’ fees incurred or other sums disbursed
by Beneficiary or any affiliate of Fifth Third Bancorp under this Guaranty or
any other document, instrument or agreement related to any of the foregoing
(collectively, the “Obligations”).
     (b) This Guaranty is a continuing guaranty of payment, and not merely of
collection, that shall remain in full force and effect until expressly
terminated in writing by Beneficiary, notwithstanding the fact that no
Obligations may be outstanding from time to time. Such termination by
Beneficiary shall be applicable only to transactions having their inception
after the effective date thereof, and shall not affect the enforceability of
this Guaranty with regard to any Obligations arising out of transactions having
their inception prior to such effective date, even if such Obligations shall
have been modified, renewed, compromised, extended, otherwise amended or
performed by Beneficiary subsequent to such termination. In the absence of any
termination of this Guaranty as provided above, Guarantor agrees that
Guarantor’s obligations hereunder shall not be deemed discharged or satisfied
until the Obligations are fully paid and performed, and no such payments or
performance with regard to

     
 
CONT-GUAR © Fifth Third Bancorp 2001   33118-14-3-T.BORM

 



--------------------------------------------------------------------------------



 



the Obligations is subject to any right on the part of any person whomsoever,
including but not limited to any trustee in bankruptcy, to recover any of such
payments. If any such payments are so set aside or settled without litigation,
all of which is within Beneficiary’s discretion, Guarantor shall be liable for
the full amount Beneficiary is required to repay, plus costs, interest,
reasonable attorneys’ fees and any and all expenses that Beneficiary paid or
incurred in connection therewith. A successor of Borrower, including Borrower in
its capacity as debtor in a bankruptcy reorganization case, shall not be
considered to be a different person than Borrower; and this Guaranty shall apply
to all Obligations incurred by such successor.
     (c) Guarantor agrees that Guarantor is directly and primarily liable to
Beneficiary and that the Obligations hereunder are independent of the
Obligations of Borrower, or of any other guarantor. The liability of Guarantor
hereunder shall survive discharge or compromise of any Obligation of Borrower in
bankruptcy or otherwise. Beneficiary shall not be required to prosecute or seek
to enforce any remedies against Borrower or any other party liable to
Beneficiary on account of the Obligations, or to seek to enforce or resort to
any remedies with respect to any collateral granted to Beneficiary by Borrower
or any other party on account of the Obligations, as a condition to payment or
performance by Guarantor under this Guaranty.
     (d) Beneficiary may, without notice or demand and without affecting its
rights hereunder, from time to time: (i) renew, extend, accelerate or otherwise
change the amount of, the time for payment of, or other terms relating to, any
or all of the Obligations, or otherwise modify, amend or change the terms of the
Loan Documents or any other document or instrument evidencing, securing or
otherwise relating to the Obligations, (ii) take and hold collateral for the
payment of the Obligations guaranteed hereby, and exchange, enforce, waive, and
release any such collateral, and apply such collateral and direct the order or
manner of sale thereof as Beneficiary in its discretion may determine.
Accordingly, Guarantor hereby waives notice of any and all of the foregoing.
     (e) Guarantor hereby waives all defenses, counterclaims and off-sets of any
kind or nature, whether legal or equitable, that may arise: (i) directly or
indirectly from the present or future lack of validity, binding effect or
enforceability of the Loan Documents or any other document or instrument
evidencing, securing or otherwise relating to the Obligations, (ii) from
Beneficiary’s impairment of any collateral, including the failure to record or
perfect the Beneficiary’s interest in the collateral, or (iii) by reason of any
claim or defense based upon an election of remedies by Beneficiary in the event
such election may, in any manner, impair, affect, reduce, release, destroy or
extinguish any right of contribution or reimbursement of Guarantor, or any other
rights of the Guarantor to proceed against any other guarantor, or against any
other person or any collateral.
     (f) Guarantor hereby waives all presentments, demands for performance or
payment, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of default or nonpayment, notice of acceptance of this
Guaranty, and notices of the existence, creation, or incurring of new or
additional Obligations, and all other notices or formalities to which Guarantor
may be entitled, and Guarantor hereby waives all suretyship defenses, including
but not limited to all defenses set forth in the Uniform Commercial Code, as
revised from time to time (the “UCC”) to the full extent such a waiver is
permitted thereby.
     (g) Guarantor hereby irrevocably waives all legal and equitable rights to
recover from Borrower any sums paid by the Guarantor under the terms of this
Guaranty, including without limitation all rights of subrogation and all other
rights that would result in Guarantor being deemed a creditor of Borrower under
the federal Bankruptcy Code or any other law, and Guarantor hereby waives any
right to assert in any manner against Beneficiary any claim, defense,
counterclaim and offset of any kind or nature, whether legal or equitable, that
Guarantor may now or at any time hereafter have against Borrower or any other
party liable to Beneficiary.
     2. REPRESENTATIONS, WARRANTIES AND COVENANTS. Guarantor hereby represents,
warrants and covenants as follows:
     (a) Guarantor is duly organized, validly existing and in good standing
under the laws of the state of its incorporation, has the power and authority to
carry on its business and to enter into and perform this Guaranty and is
qualified and licensed to do business in each jurisdiction in which such
qualification or licensing is required.

         
 
CONT-GUAR © Fifth Third Bancorp 2001   - 2 -   33118-14-3-T.BORM

 



--------------------------------------------------------------------------------



 



     (b) The execution, delivery and performance by Guarantor of this Guaranty
have been duly authorized by all necessary corporate action, and shall not
violate any provision of law or regulation applicable to Guarantor, or the
articles of incorporation, regulations or bylaws of Guarantor, or any writ or
decree of any court or governmental instrumentality, or any instrument or
agreement to which Guarantor is a party or by which Guarantor may be bound; this
Guaranty is a legal, valid and binding obligation of said Guarantor, enforceable
in accordance with its terms; and there is no action or proceeding before any
court or governmental body agency now pending that may materially adversely
affect the condition (financial or otherwise) of Guarantor.
     3. AFFIRMATIVE COVENANTS. Guarantor covenants with, and represents and
warrants to, Beneficiary that, from and after the execution date of the Loan
Documents until the Obligations are paid and satisfied in full:
     (a) Financial Statements. Guarantor shall maintain a standard and modern
system for accounting and shall furnish to Beneficiary:
     (i) Within 30 days after the end of each month, a copy of Guarantor’s
internally prepared consolidated financial statements for that month and for the
year to date in a form reasonably acceptable to Beneficiary, prepared and
certified as complete and correct, subject to changes resulting from year-end
adjustments, by the principal financial officer of Guarantor;
     (ii) Within 120 days after the end of each fiscal year, a copy of
Guarantor’s internally prepared consolidated financial statements for that year
in a form reasonably acceptable to Beneficiary, prepared and certified as
complete and correct by the principal financial officer of Guarantor;
     (iii) With the statements submitted above, a certificate signed by the
principal financial officer of Guarantor, (i) stating he is familiar with all
documents relating to Beneficiary and that no Event of Default specified herein,
nor any event which upon notice or lapse of time, or both would constitute such
an Event of Default, has occurred, or if any such condition or event existed or
exists, specifying it and describing what action Guarantor has taken or proposes
to take with respect thereto, and (ii) setting forth, in summary form, figures
showing the financial status of Guarantor in respect of the financial
restrictions contained herein;
     (iv) Immediately upon any officer of Guarantor obtaining knowledge of any
condition or event which constitutes or, after notice or lapse of time or both,
would constitute an Event of Default, a certificate of such person specifying
the nature and period of the existence thereof, and what action Guarantor has
taken or is taking or proposes to take in respect thereof;
All of the statements referred to in (i) and (ii) above shall be in conformance
with generally accepted accounting principles and give representatives of
Beneficiary access thereto at all reasonable times, including permission to
examine, copy and make abstracts from any such books and records and such other
information which might be helpful to Beneficiary in evaluating the status of
the loans as it may reasonably request from time to time.
With all financial statements delivered to Beneficiary as provided in (i) and
(ii) above, Guarantor shall deliver to Beneficiary a Financial Statement
Compliance Certificate in addition to the other information set forth therein,
which certifies the Guarantor’s compliance with the financial covenants set
forth herein and that no Event of Default has occurred.
If at any time Guarantor has any additional subsidiaries which have financial
statements that could be consolidated with those of Guarantor under generally
accepted accounting principles, the financial statements required by subsections
(i) and (ii) above shall be the financial statements of Guarantor and all such
subsidiaries prepared on a consolidated and consolidating basis.
     4. FINANCIAL COVENANTS. Guarantor and Beneficiary hereby agrees as follows:
     (a) Minimum Tangible Net Worth. Guarantor shall not permit its Tangible Net
Worth, on a consolidated basis, to be less than the following at the end of any
quarter during any of the periods set forth below:

         
 
CONT-GUAR © Fifth Third Bancorp 2001   - 3 -   33118-14-3-T.BORM

 



--------------------------------------------------------------------------------



 



      Period   Min. Amount 01/31/2007 and thereafter   $4,500,000.00

     (b) Working Capital. Guarantor shall not permit its Working Capital, on a
consolidated basis, to be less than the following at the end of any quarter
during any of the following periods:

      Period   Min. Amount 01/31/2007 and thereafter   $2,500,000.00

     (c) Fixed Charge Coverage Ratio. Guarantor shall not permit its Fixed
Charge Coverage Ratio, on a consolidated basis, to be less than the following at
the end of any quarter during any of the following periods as measured on a
rolling twelve month basis.

      Period   Min. Ratio 01/31/2007 and thereafter   1.15 to 1.0

     (d) Funded Indebtedness to EBITDA. Guarantor shall not permit its Funded
Indebtedness to EBITDA, on a consolidated basis, to be greater than the
following at the end of any month during any of the following periods as
measured on a rolling twelve month basis.

      Period   Max. Ratio 01/31/2007 and thereafter   2.0 to 1.0

     5. DEFINITIONS. Certain capitalized terms have the meanings set forth on
any exhibit hereto, in the Security Agreement, if applicable, or any other Loan
Document. All financial terms used herein but not defined on the exhibits, in
the Security Agreement, if applicable, or any other Loan Document have the
meanings given to them by generally accepted accounting principles. All other
undefined terms have the meanings given to them in the Uniform Commercial Code
as adopted in the state whose law governs this instrument. The following
definitions are used herein:
     (a) “Current Assets” means all assets which may properly be classified as
current assets in accordance with generally accepted accounting principles,
provided that for the purpose of determining the Current Assets of Guarantor
(i) notes and accounts receivable shall be included only if good and collectible
and payable on demand or within twelve (12) months from the date as of which
Current Assets are to be determined (and if not directly or indirectly renewable
or extendible, at the option of the Guarantor, by their terms or by the terms of
any instrument or agreement relating thereto, beyond such twelve (12) months)
and shall be taken at their face value less reserves determined to be sufficient
in accordance with generally accepted accounting principles, and (ii) the cash
surrender value of life insurance policies shall be excluded.
     (b) “Current Liabilities” means all Indebtedness maturing on demand or
within twelve (12) months from the date as of which Current Liabilities are to
be determined (including, without limitation, liabilities, including taxes
accrued as estimated, as may properly be classified as current liabilities in
accordance with generally accepted accounting principles), and excluding
intercompany loans.
     (c) “EBITDA” means on a consolidated basis, the amount of Guarantor’s
earnings before interest, taxes, depreciation and amortization expense for the
measurement period.
     (d) “Fixed Charge Coverage Ratio” means the ratio of (a) Guarantor’s EBITDA
plus rent and operating lease payments, less distributions, dividends and
capital expenditures (other than capital expenditures financed with the proceeds
of purchase money Indebtedness or capital leases to the extent permitted
hereunder) and other extraordinary items for the twelve month period then ending
to (b) the consolidated sum of (i) Guarantor’s interest expense, and (ii) all
principal payments with respect to Indebtedness that were paid or were due and
payable by all consolidated entities during the period plus rent and operating
lease expense incurred and all cash taxes paid in the same such period.

         
 
CONT-GUAR © Fifth Third Bancorp 2001   - 4 -   33118-14-3-T.BORM

 



--------------------------------------------------------------------------------



 



     (e) “Funded Indebtedness” means all Indebtedness (i) in respect of money
borrowed or (ii) evidenced by a note, debenture (senior or subordinated) or
other like written obligation to pay money, or (iii) in respect of rent or hire
of property under leases or lease arrangements which under generally accepted
accounting principles are required to be capitalized, or (iv) in respect of
obligations under conditional sales or other title retention agreements.
     (f) “Indebtedness” means (i) all items (except items of capital stock, of
capital surplus, of general contingency reserves or of retained earnings,
deferred income taxes, and amount attributable to minority interest if any)
which in accordance with generally accepted accounting principles would be
included in determining total liabilities on a consolidated basis (if Guarantor
should have a subsidiary) as shown on the liability side of a balance sheet as
at the date as of which Indebtedness is to be determined, (ii) all indebtedness
secured by any mortgage, pledge, lien or conditional sale or other title
retention agreement to which any property or asset owned or held is subject,
whether or not the indebtedness secured thereby shall have been assumed
(excluding non-capitalized leases which may amount to title retention agreements
but including capitalized leases), and (iii) all indebtedness of others which
Guarantor or any subsidiary has directly or indirectly guaranteed, endorse
(otherwise than for collection or deposit in the ordinary course of business),
discounted or sold with recourse or agreed (contingently or otherwise) to
purchase or repurchase or otherwise acquire, or in respect of which Guarantor or
any subsidiary has agreed to apply or advance funds (whether by way of loan,
stock purchase, capital contribution or otherwise) or otherwise to become
directly or indirectly liable.
     (g) “Loan Documents” means any and all Rate Management Agreements and each
and every document or agreement executed by any party evidencing, guarantying or
securing any of the Obligations; and “Loan Document” means any one of the Loan
Documents.
     (h) “Subsidiary” means any corporation of which Guarantor directly or
indirectly owns or controls at the time outstanding stock having ordinary
circumstances (not depending on the happening of a contingency) voting power to
elect a majority of the board of directors of said corporation.
     (i) “Tangible Net Worth” shall mean the total of the capital stock (less
treasury stock), paid-in capital surplus, general contingency reserves and
retained earnings (deficit) of Guarantor and any Subsidiary as determined on a
consolidated basis in accordance with generally accepted accounting principles
after eliminating all inter-company items and all amounts properly attributable
to minority interests, if any, in the stock and surplus of any Subsidiary, minus
the following items (without duplication of deductions), if any, appearing on
the consolidated balance sheet of Guarantor:
     (i) all deferred charges (less amortization, unamortized debt discount and
expense and corporate organization expenses);
     (ii) the book amount of all assets which would be treated as intangibles
under generally accepted accounting principles, including, without limitation,
such items as goodwill, trademark applications, trade names, service marks,
brand names, copyrights, patents, patent applications and licenses, and rights
with respect to the foregoing;
     (iii) the amount by which aggregate inventories or aggregate securities
appearing on the asset side of such consolidated balance sheet exceed the lower
of cost or market value (at the date of such balance sheet) thereof;
     (iv) any write-up in the book amount of any asset resulting from a
revaluation thereof from the book amount entered upon acquisition of such asset;
and
     (v) Any related party notes or accounts receivable. Related parties shall
generally include entities with common ownership or management with the
Guarantor, and employees of the Guarantor.
     (j) “Working Capital” means the amount by which Current Assets exceed
Current Liabilities.

         
 
CONT-GUAR © Fifth Third Bancorp 2001   - 5 -   33118-14-3-T.BORM

 



--------------------------------------------------------------------------------



 



     6. EVENTS OF DEFAULT. Any of the following occurrences shall constitute an
“Event of Default” under this Guaranty:
     (a) An Event of Default occurs under the terms of the Loan Documents or any
other document or instrument evidencing, securing or otherwise relating to the
Obligations, as “Event of Default” shall be defined therein.
     (b) Guarantor shall fail to observe or perform any covenant, condition, or
agreement under this Guaranty for a period of thirty (30) days from the date of
such breach, or any representation or warranty of Guarantor set forth in this
Guaranty shall be materially inaccurate or misleading when made or delivered.
     (c) The dissolution of Guarantor, or of any endorser or other guarantor of
the Obligations, or the merger or consolidation of any of the foregoing with a
third party, or the lease, sale or other conveyance of a material part of the
assets or business of any of the foregoing to a third party outside the ordinary
course of its business, or the lease, purchase or other acquisition of a
material part of the assets or business of a third party by any of the
foregoing.
     (d) The default by Guarantor under the terms of any indebtedness of
Guarantor now or hereafter existing, which default has not been cured within any
time period permitted pursuant to the terms and conditions of such indebtedness
or the occurrence of an event which gives any creditor the right to accelerate
the maturity of any such indebtedness.
     (e) The commencement by Guarantor of a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or the
entry of a decree or order for relief in respect of Guarantor in a case under
any such law or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) of Guarantor or for any substantial
part of Guarantor’s property, or ordering the wind-up or liquidation of
Guarantor’s affairs; or the filing and pendency for 30 days without dismissal of
a petition initiating an involuntary case under any such bankruptcy, insolvency
or similar law; or the making by Guarantor of any general assignment for the
benefit of creditors; or the failure of Guarantor generally to pay Guarantor’s
debts as such debts become due; or the taking of action by Guarantor in
furtherance of any of the foregoing.
     (f) The revocation or attempted revocation of this Guaranty by Guarantor
before the termination of this Guaranty in accordance with its terms, or the
assignment or attempted assignment of this Guaranty by Guarantor.
     7. REMEDIES.
     (a) Whenever any Event of Default as defined herein shall have happened,
Beneficiary, in its sole discretion, may take any remedial action permitted by
law or in equity or by the Loan Documents or any other document or instrument
evidencing, securing or otherwise relating to the Obligations, including
demanding payment in full of all sums guaranteed hereby, plus any accrued
interest or other expenses.
     (b) If Beneficiary should employ attorneys or incur other expenses for the
enforcement of this Guaranty, Guarantor, on demand therefor, shall reimburse the
reasonable fees of such attorneys and such other expenses to the extent
permitted by law.
     (c) No remedy set forth herein is exclusive of any other available remedy
or remedies, but each is cumulative and in addition to every other remedy given
under this Guaranty or now or hereafter existing at law or in equity or by
statute. No delay or omission on the part of Beneficiary to exercise any right
or remedy shall be construed to be a waiver thereof, but any such right or
remedy may be exercised from time to time and as often as may be deemed
expedient thereby, and a waiver on any one occasion shall be limited to that
particular occasion.
     8. FINANCIAL CONDITION OF BORROWER. Guarantor is presently informed of the
financial condition of Borrower and of all other circumstances that a diligent
inquiry would reveal and which would bear upon the risk of

         
 
CONT-GUAR © Fifth Third Bancorp 2001   - 6 -   33118-14-3-T.BORM

 



--------------------------------------------------------------------------------



 



nonpayment of any of the Obligations. Guarantor hereby covenants that Guarantor
shall continue to keep informed of such matters, and hereby waives Guarantor’s
right, if any, to require Beneficiary to disclose any present or future
information concerning such matters including, but not limited to, the release
of or revocation by any other guarantor.
     9. SUBORDINATION. All indebtedness and liability now or hereafter owing by
Borrower to Guarantor is hereby postponed and subordinated to the Obligations
owing to Beneficiary; and such indebtedness and liability to Guarantor, if
Beneficiary so requests, shall be collected, enforced and received by Guarantor
as trustee for Beneficiary and be paid over to Beneficiary on account of the
Obligations.
     10. NOTICES. Any notices under or pursuant to this Guaranty shall be deemed
duly sent when delivered in hand or when mailed by registered or certified mail,
return receipt requested, addressed as follows:

         
 
  To Guarantor:   Streamline Health Solutions, Inc.
10200 Alliance Road
Cincinnati, Ohio 45242
Hamilton County, Ohio
 
       
 
  To Beneficiary:   Fifth Third Bank
38 Fountain Square Plaza
Cincinnati, Ohio 45263
Hamilton County, Ohio

     Either party may change such address by sending notice of the change to the
other party.
     11. MISCELLANEOUS.
     (a) This Guaranty may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.
     (b) This Guaranty is the complete agreement of the parties hereto and
supersedes all previous understandings and agreements relating to the subject
matter hereof. Neither this Guaranty nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing signed by the party against whom enforcement of the
termination, amendment, supplement, waiver or modification is sought.
     (c) As the context herein requires, the singular shall include the plural
and one gender shall include one or both other genders.
     (d) This Guaranty shall inure to the benefit of Beneficiary’s successors
and assigns and shall be binding upon the heirs, executors, administrators and
successors of Guarantor. This Guaranty is not assignable by Guarantor.
     (e) If any provision of this Guaranty or the application thereof to any
person or circumstance is held invalid, the remainder of this Guaranty and the
application thereof to other persons or circumstances shall not be affected
thereby.
     (f) This Guaranty shall be governed by and construed in accordance with the
law of the State of Ohio. Guarantor agrees that the state and federal courts for
the County in which the Beneficiary is located or any other court in which
Beneficiary initiates proceedings have exclusive jurisdiction over all matters
arising out of this Guaranty.
     (g) GUARANTOR AND BENEFICIARY HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF
ANY MATTERS ARISING IN CONNECTION WITH THIS GUARANTY OR THE TRANSACTIONS RELATED
THERETO.

          CONT-GUAR© Fifth Third Bancorp 2001   - 7 -   33118-14-3-T.BORM

 



--------------------------------------------------------------------------------



 



     12. CONFESSION OF JUDGMENT. Guarantor authorizes any attorney of record to
appear for it in any court of record in the State of Ohio, after an Obligation
becomes due and payable whether by its terms or upon default, waive the issuance
and service of process, and release all errors, and confess a judgment against
it in favor of the holder of such Obligation, for the principal amount of such
Obligation plus interest thereon, together with court costs and attorneys’ fees.
Stay of execution and all exemptions are hereby waived. If an Obligation is
referred to an attorney for collection, and the payment is obtained without the
entry of a judgment, the obligors shall pay to the holder of such obligation its
attorneys’ fees. GUARANTOR AGREES THAT AN ATTORNEY WHO IS COUNSEL TO BENEFICIARY
OR ANY OTHER HOLDER OF SUCH OBLIGATION MAY ALSO ACT AS ATTORNEY OF RECORD FOR
GUARANTOR WHEN TAKING THE ACTIONS DESCRIBED ABOVE IN THIS PARAGRAPH. GUARANTOR
AGREES THAT ANY ATTORNEY TAKING SUCH ACTIONS MAY BE PAID FOR THOSE SERVICES BY
BENEFICIARY OR THE HOLDER OF SUCH OBLIGATION. GUARANTOR WAIVES ANY CONFLICT OF
INTEREST THAT MAY BE CREATED BECAUSE THE ATTORNEY WHO ACTS FOR GUARANTOR
PURSUANT TO THIS PARAGRAPH IS ALSO REPRESENTING BENEFICIARY OR THE HOLDER OF
SUCH OBLIGATION, OR BECAUSE SUCH ATTORNEY IS BEING PAID BY BENEFICIARY OR THE
HOLDER OF SUCH OBLIGATION.
     IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of
the date first above written.
WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

         
BENEFICIARY:
  GUARANTOR:    
 
       
Fifth Third Bank, an Ohio banking corporation
  Streamline Health Solutions, Inc., a Delaware corporation    
 
       
By:
  By:    
 
       
(Signature)
  (Authorized Signer)    
 
       
 
  Paul W. Bridge Jr., CFO    
 
       
(Print Name and Title)
  (Print Name and Title)    

          CONT-GUAR © Fifth Third Bancorp 2001   - 8 -   33118-14-3-L-T.BORM

 



--------------------------------------------------------------------------------



 



001 - FTCI
(FIFTH THIRD BANK LOGO) [l24165al2416501.gif]
Security Agreement
This Security Agreement (the “Agreement”) is made as of January 20, 2007 by
Streamline Health Solutions, Inc., a Delaware corporation located at 10200
Alliance Road, Cincinnati, Hamilton County, Ohio 45242, (the “Debtor”) in favor
of Fifth Third Bank, an Ohio banking corporation located at 38 Fountain Square
Plaza, Cincinnati, Hamilton County, Ohio 45263 for itself and as agent for any
affiliate of Fifth Third Bancorp (the “Secured Party”). Debtor and Secured Party
hereby agree as follows:
WITNESSETH:
     WHEREAS, Streamline Health, Inc., an Ohio corporation (the “Borrower”) is
indebted to Secured Party in the aggregate principal amount of Five Million and
00/100 Dollars ($5,000,000.00) pursuant to the Revolving Note, dated January 20,
2007, executed by Borrower and made payable to the order of Secured Party, in
the principal amount of $5,000,000.00 (the “Note”), and all agreements,
instruments and documents executed or delivered in connection with the foregoing
or otherwise related thereto (together with any amendments, modifications, or
restatements thereof, the “Borrower Documents”).
     WHEREAS, Debtor is indebted to Secured Party by virtue of a Continuing
Guaranty Agreement for the benefit of Secured Party executed by Debtor (as the
same may be amended, modified or restated from time to time, the “Guaranty”).
     WHEREAS, the Borrower Documents and the Guaranty, as the same may be
amended, modified or restated from time to time shall be collectively referred
to herein as the “Loan Documents”.
     1. OBLIGATIONS. This assignment of collateral and grant of security
interest shall secure all loans, advances, indebtedness and each and every other
obligation or liability of Debtor or Borrower owed to Secured Party and any
affiliate of Fifth Third Bancorp, however created, of every kind and
description, whether now existing or hereafter arising and whether direct or
indirect, primary or as guarantor or surety, absolute or contingent, due or to
become due, liquidated or unliquidated, matured or unmatured, participated in
whole or in part, created by trust agreement, lease, overdraft, agreement, or
otherwise, whether or not secured by additional collateral, whether originated
with Secured Party or owed to others and acquired by Secured Party by purchase,
assignment or otherwise, and including, without limitation, all loans, advances,
indebtedness and each and every other obligation or liability arising under the
Loan Documents, letters of credit now or hereafter issued by Secured Party or
any affiliate of Fifth Third Bancorp for the benefit of or at the request of
Debtor or Borrower, all obligations to perform or forbear from performing acts,
any and all Rate Management Obligations (as defined in the Loan Documents), and
all agreements, instruments and documents evidencing, guarantying, securing or
otherwise executed in connection with any of the foregoing, together with any
amendments, modifications, and restatements thereof, and all expenses and
attorneys’ fees incurred or other sums disbursed by Secured Party under this
Agreement or any other document, instrument or agreement related to any of the
foregoing (collectively, the “Obligations”).
     2. COLLATERAL. The Debtor hereby grants to Secured Party a security
interest in all right, title and interest of Debtor in the collateral now
existing and hereafter arising or acquired by Debtor, regardless of where it is
located, and defined as follows (together with all proceeds and products thereof
and all additions and accessions thereto, replacements thereof, supporting
obligations therefor, software related thereto, guaranties thereof, insurance or
condemnation proceeds thereof, documents related thereto, all sales of accounts
constituting a right to payment therefrom, all tort or other claims against
third parties arising out of damage thereto or destruction thereof, all property
received wholly or partly in trade or exchange therefor, all fixtures attached
or appurtenant thereto, all leases thereof, and all rents, revenues, issues,
profits and proceeds arising from the sale, lease, license, encumbrance,
collection, or any other temporary or permanent disposition thereof, or any
other interest therein, collectively, the “Collateral”):
     (a) All Accounts, all Inventory, all Equipment, all General Intangibles,
all Investment Property.
     (b) All instruments, chattel paper, electronic chattel paper, documents,
securities, moneys, cash, letters of credit, letter of credit rights, promissory
notes, warrants, dividends, distributions, contracts, agreements,

      SEC-AGREEMENT © Fifth Third Bancorp 2001M (1/07)   33118-18-3-T.BORM

 



--------------------------------------------------------------------------------



 



contract rights or other property, owned by Debtor or in which Debtor has an
interest, including but not limited to, those which now or hereafter are in the
possession or control of Secured Party or in transit by mail or carrier to or in
the possession of any third party acting on behalf of Secured Party, without
regard to whether Secured Party received the same in pledge, for safekeeping, as
agent for collection or transmission or otherwise or whether Secured Party had
conditionally released the same, and the proceeds thereof, all rights to payment
from, and all claims against Secured Party, and any deposit accounts of Debtor
with Secured Party, including all demand, time, savings, passbook or other
accounts and all deposits therein.
     (c) All assets and all personal property now owned or hereafter acquired;
all now owned and hereafter acquired inventory, equipment, fixtures, goods,
accounts, chattel paper, documents, instruments, farm products, general
intangibles, supporting obligations, software, commercial tort claims, minerals,
standing timber, growing crops and all rents, issues, profits, products and
proceeds thereof, wherever any of the foregoing is located.
     3. DEFINITIONS. Capitalized terms not otherwise defined in this Agreement
shall have the meanings attributed thereto in the applicable version of the
Uniform Commercial Code adopted in the jurisdiction in which Debtor is organized
or, where appropriate, the jurisdiction in which the Collateral is located, as
such definitions may be enlarged or expanded from time to time by legislative
amendment thereto or judicial decision (the “Uniform Commercial Code”). As used
herein, the following capitalized terms shall have the following meanings:
     (a) “Accounts” means all accounts, accounts receivable, health-care
insurance receivables, credit card receivables, contract rights, instruments,
documents, chattel paper, tax refunds from federal, state or local governments
and all obligations in any form including without limitation those arising out
of the sale or lease of goods or the rendition of services by Debtor; all
guaranties, letters of credit and other security and support obligations for any
of the above; all merchandise returned to or reclaimed by Debtor; and all books
and records (including computer programs, tapes and data processing software)
evidencing an interest in or relating to the above; all winnings in a lottery or
other game of chance operated by a governmental unit or person licensed to
operate such game by a governmental unit and all rights to payment therefrom;
and all “Accounts” as same is now or hereinafter defined in the Uniform
Commercial Code.
     (b) “Equipment” means all goods (excluding inventory, farm products or
consumer goods), all machinery, machine tools, equipment, fixtures, office
equipment, furniture, furnishings, motors, motor vehicles, tools, dies, parts,
jigs, goods (including, without limitation, each of the items of equipment set
forth on any schedule which is either now or in the future attached to Secured
Party’s copy of this Agreement), and all attachments, accessories, accessions,
replacements, substitutions, additions and improvements thereto, all supplies
used or useful in connection therewith, and all “Equipment” as same is now or
hereinafter defined in the Uniform Commercial Code.
     (c) “General Intangibles” means all general intangibles, chooses in action,
causes of action, obligations or indebtedness owed to Debtor from any source
whatsoever, payment intangibles, software and all other intangible personal
property of every kind and nature (other than Accounts) including without
limitation patents, trademarks, trade names, service marks, copyrights and
applications for any of the above, and goodwill, trade secrets, licenses,
franchises, rights under agreements, tax refund claims, and all books and
records including all computer programs, disks, tapes, printouts, customer
lists, credit files and other business and financial records, the equipment
containing any such information, and all “General Intangibles” as same is now or
hereinafter defined in the Uniform Commercial Code.
     (d) “Inventory” means goods, supplies, wares, merchandises and other
tangible personal property, including raw materials, work in process, supplies
and components, and finished goods, whether held for sale or lease, or furnished
or to be furnished under any contract for service, or used or consumed in
business, and also including products of and accessions to inventory, packing
and shipping materials, all documents of title, whether negotiable or
non-negotiable, representing any of the foregoing, and all “Inventory” as same
is now or hereinafter defined in the Uniform Commercial Code.

          SEC-AGREEMENT © Fifth Third Bancorp 2001M (1/07)   - 2 -       
33118-18-3-T.BORM

 



--------------------------------------------------------------------------------



 



     (e) “Investment Property” means a security, whether certificated or
uncertificated, security entitlement, securities account, commodity contract or
commodity account and all “Investment Property” as same is now or hereafter
defined in the Uniform Commercial Code.
     4. WARRANTIES AS TO DEBTOR. Debtor hereby represents and warrants to
Secured Party as follows:
     (a) It is a Delaware corporation with a principal place of business located
at the address otherwise set forth herein, and is duly organized, validly
existing and in good standing under the laws of the State of Delaware.
     (b) Debtor further warrants that its exact legal name is set forth in the
initial paragraph of this Agreement, and that its Taxpayer I.D. is 31-1455414,
and that its Organizational No. is 2585139.
     (c) Exhibit A, attached to this Agreement and incorporated herein by
reference, lists the location of any and all of the Collateral of Debtor.
     5. WARRANTIES AS TO THE COLLATERAL. Debtor hereby represents and warrants
to Secured Party that:
     (a) Except for the security interest hereby granted, Debtor is, and as to
any property which at any time forms a part of the Collateral, shall be, the
sole owner of, with good and marketable title in, each and every item of the
Collateral, or otherwise shall have the full right and power to grant a security
interest in the Collateral, free from any lien, security interest or encumbrance
whatsoever;
     (b) Each item of Collateral is, and shall be, valid, and all information
furnished to Secured Party with regard thereto is, and shall be, accurate and
correct in all respects when furnished;
     (c) None of the Collateral shall be sold, assigned, transferred,
discounted, hypothecated or otherwise subjected to any lien, encumbrance or
security interest, and Debtor shall defend such Collateral and each and every
part thereof against all claims of all persons at any time claiming such
Collateral or claiming any interest therein adverse to Secured Party;
     (d) The provisions of this Agreement are sufficient to create in favor of
Secured Party a valid and continuing lien on, and first security interest in,
the types of Collateral in which a security interest may be perfected by the
filing of UCC Financing Statements, and when such UCC Financing Statements are
filed in the appropriate filing offices, and the requisite filing fees are paid,
such filings shall be sufficient to perfect such security interests (other than
Equipment affixed to real property so as to become fixtures);
     (e) If any of the Collateral is or will be attached to real estate in such
a manner as to become a fixture under applicable state law, that said real
estate is not encumbered in any way, or if said real estate is encumbered,
Debtor will secure from the lien holder or the party in whose favor it is or
will become so encumbered a written acknowledgment and subordination to the
security interest hereby granted in such form as is acceptable to Secured Party;
     (f) The financial statements of Debtor for the most recent ended fiscal
period and heretofore submitted, to the Secured Party are true and correct and
there are no material adverse changes in the conditions, financial or otherwise,
of Debtor since the date of said financial statements.
     6. DEBTOR’S RESPONSIBILITIES. Debtor covenants with, and warrants to,
Secured Party that Debtor shall:
     (a) Furnish to Secured Party, in writing, a current list of all Collateral
for the purpose of identifying the Collateral and, further, execute and deliver
such supplemental instruments, documents, agreements and chattel paper, in the
form of assignments or otherwise, as Secured Party shall require for the purpose
of confirming and perfecting, and continuing the perfection of, Secured Party’s
security interest in any or all of such Collateral, or as is necessary to
provide Secured Party with control over the Collateral or any portion thereof;

          SEC-AGREEMENT © Fifth Third Bancorp 2001M (1/07)   - 3 -       
33118-18-3-T.BORM

 



--------------------------------------------------------------------------------



 



     (b) At its expense and upon request of Secured Party, furnish copies of
invoices issued by Debtor in connection with the Collateral, furnish
certificates of insurance evidencing insurance on Collateral, furnish proof of
payment of taxes and assessments on Collateral, make available to Secured Party,
any and all of Debtor’s books, records, written memoranda, correspondence,
purchase orders, invoices and other instruments or writings that in any way
evidence or relate to the Collateral;
     (c) Keep the Collateral insured at all times against risks of loss or
damage by fire (including so-called extended coverage), theft and such other
casualties including collision in the case of any motor vehicle, all in such
amounts, under such forms of policies, upon such terms, for such periods and
written by such companies or underwriters as is satisfactory to Secured Party.
In all cases losses shall be payable to Secured Party and any surplusage shall
be paid to Debtor. All policies of insurance shall provide for at least thirty
(30) days prior written notice of cancellation to Secured Party. Should Debtor
at any time fail to purchase or maintain insurance, pay taxes, or pay for any
expense, incident or such insurance, pay such taxes, order and pay for such
necessary items of preservation, maintenance or protection, and Debtor agrees to
reimburse Secured Party for all expenses incurred under this paragraph;
     (d) Pay all taxes or assessments imposed on or with respect to the
Collateral;
     (e) Keep all of the Collateral in good condition and repair, protecting it
from weather and other contingencies which might adversely affect it as secured
hereunder;
     (f) Notify Secured Party immediately in writing of any information which
Debtor has or may receive which might in any way adversely affect the value of
the Collateral or the rights of Secured Party with respect thereto;
     (g) Notify Secured Party promptly, in writing, of any change in the
Debtor’s exact legal name or any change in the location of the Collateral or of
any place of business or mailing addresses or the establishment of any new place
of business or mailing address;
     (h) Pay all costs of filing any financing, continuation or termination
statements with respect to the security interest created hereby;
     (i) Upon the occurrence of an Event of Default or breach of any provision
of this Security Agreement, pay all expenses and reasonable attorneys’ fees of
Secured Party; and Debtor agrees that said expenses and fees shall be secured
under this Agreement;
     (j) Maintain possession of all Collateral at the location disclosed to
Secured Party and not to remove the Collateral from that location;
     (k) Not sell, contract to sell, lease, encumber, or otherwise transfer the
Collateral (other than inventory) until the Obligations have been paid and
performed, Debtor acknowledging nonetheless that Secured Party has a security
interest in the proceeds of such Collateral;
     (l) Take any other and further action necessary or desirable as requested
by Secured Party to grant Secured Party control over the Collateral, as
“control” is defined in the applicable version of the Uniform Commercial Code,
including without limitation (i) executing and/or authenticating any assignments
or third party agreements; (ii) delivering, or causing the delivery of, any of
the Collateral to the possession of Secured Party; or (iii) obtaining written
acknowledgements of the lien of Secured Party and agreements of subordination to
such lien from third parties in possession of the Collateral in a form
acceptable to Secured Party. Debtor consents to and hereby authorizes any third
party in an authenticated record or agreement between Debtor, Secured Party, and
the third party, including but not limited to depository institutions,
securities intermediaries, and issuers of letters of credit or other support
obligations, to accept direction from Secured Party regarding the maintenance
and disposition of the Collateral and the products and proceeds thereof, and to
enter into agreements with Secured Party regarding same, without further consent
of the Debtor.

      SEC-AGREEMENT © Fifth Third Bancorp 2001M (1/07) - 4 - 33118-18-3-T.BORM

 



--------------------------------------------------------------------------------



 



     7. ACCOUNTS RECEIVABLE. Debtor hereby agrees that, notwithstanding the fact
that all or any part of the Obligations is not matured and Debtor or Borrower is
current in payment according to the tenor of the Obligations, Secured Party
shall have the absolute right to take any one or all of the following actions:
     (a) Secured Party may serve written notice on Debtor instructing Debtor to
deliver to Secured Party all subsequent payments on accounts receivable which
Debtor shall do until notified otherwise;
     (b) Secured Party may notify the account debtor(s) of its security interest
and instruct such account debtor(s) to make further payments on such accounts to
Secured Party instead of to Debtor; and,
     (c) Secured Party may serve written notice upon Debtor that all subsequent
billings or statements of account rendered to any account debtor shall bear a
notation directing the account debtor(s) to make payment directly to Secured
Party. Any payment received by Secured Party pursuant to this paragraph shall be
retained in a separate non-interest bearing account as security for the payment
and performance of all Obligations of Debtor.
     8. POWER OF ATTORNEY. Debtor hereby makes, constitutes and appoints Secured
Party its true and lawful attorney in fact to act, with full power of
substitution, with respect to the Collateral in any transaction, legal
proceeding, or other matter in which Secured Party is acting pursuant to this
Agreement, including but not limited to executing, authenticating and/or filing
on its behalf: (i) UCC Financing Statements and amendments thereto reflecting
the lien of Secured Party upon the Collateral and any other documents necessary
or desirable to perfect or otherwise continue the security interest granted
herein; and (ii) any third party agreements or assignments to grant Secured
Party control over the Collateral, including but not limited to third party
agreements between Debtor, Secured Party, and depository institutions,
securities intermediaries, and issuers of letters of credit or other support
obligations, which third party agreements direct the third party to accept
direction from Secured Party regarding the maintenance and disposition of the
Collateral and the products and proceeds thereof.
     9. EVENTS OF DEFAULT. Any of the following events shall be an “Event of
Default” hereunder:
     (a) An event of default occurs under any agreement, instrument or document
evidencing, guarantying, securing or otherwise executed or delivered in
connection with any of the Obligations, as “Event of Default” shall be defined
therein.
     (b) Any representation or warranty of Debtor or Borrower set forth in this
Agreement or in any agreement, instrument, document, certificate or financial
statement evidencing, guarantying, securing or otherwise related to, this
Agreement or any other Obligation shall be materially inaccurate or misleading.
     (c) Debtor or Borrower shall fail to maintain in force the insurance
required in this Agreement or in any agreement, instrument, document,
certificate or financial statement evidencing, guarantying, securing or
otherwise related to, this Agreement or any other Obligation, or Debtor or
Borrower shall otherwise default in the observance or performance of any
covenant or agreement set forth in any of the foregoing for a period of 30 days.
     (d) Dissolution of Debtor or Borrower or of any endorser or guarantor of
the Obligations, or the merger or consolidation of any of the foregoing with a
third party, or the lease, sale or other conveyance of a material part of the
assets or business of any of the foregoing to a third party outside the ordinary
course of its business, or the lease, purchase or other acquisition of a
material part of the assets or business of a third party by any of the
foregoing.
     (e) Any failure to submit to Secured Party current financial information
upon request.
     (f) The creation of any lien (except a lien to Secured Party) on, the
institution of any garnishment proceedings by attachment, levy or otherwise
against, the entry of a judgment against, or the seizure of, any of the property
of Debtor or Borrower or any endorser or guarantor of the Obligations,
including, without limitation, any property deposited with Secured Party.

          SEC-AGREEMENT © Fifth Third Bancorp 2001M (1/07)   - 5 -  
33118-18-3-T.BORM

 



--------------------------------------------------------------------------------



 



     (g) In the judgment of Secured Party, any material adverse change occurs in
the existing or prospective financial condition of Debtor or Borrower that may
affect the ability of Debtor or Borrower to repay any of the Obligations, or
Secured Party deems itself insecure.
     (h) A commencement by the Debtor or Borrower or any endorser or guarantor
of the Obligations of a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect; or the entry of a
decree or order for relief in respect of the Debtor or Borrower or any endorser
or guarantor of the Obligations in a case under any such law or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or other
similar official) of the Debtor or Borrower or any endorser or guarantor of the
Obligations, or for any substantial part of the property of Debtor or Borrower
or any endorser or guarantor of the Obligations, or ordering the wind up or
liquidation of the affairs of Debtor or Borrower or any endorser or guarantor of
the Obligations; or the filing and pendency for 30 days without dismissal of a
petition initiating an involuntary case under any such bankruptcy, insolvency or
similar law; or the making by Debtor or Borrower or any endorser or guarantor of
the Obligations of any general assignment for the benefit of creditors; or the
failure of Debtor or Borrower or any endorser or guarantor of the Obligations
generally to pay its debts as such debts become due; or the taking of action by
the Debtor or Borrower or any endorser or guarantor of the Obligations in
furtherance of any of the foregoing.
     (i) Any sale, conveyance or transfer of any rights in the Collateral
securing the Obligations, or any destruction, loss or damage of or to the
Collateral in any material respect.
     10. REMEDIES. Upon the occurrence and until the waiver of an Event of
Default, Secured Party may, without further notice to Debtor, at Secured Party’s
option, declare any note and all of the Obligations to become due and payable in
its aggregate amount; provided that the Obligations shall be accelerated
automatically and immediately if the Event of Default is a filing under the
Bankruptcy Code. Secured Party may resort to the rights and remedies of a
secured party under the Uniform Commercial Code, including but not limited to
the right of a secured party to (a) enter any premises of Debtor, with or
without legal process and take possession of the Collateral and remove it and
any records pertaining thereto and/or remain on such premises and use it for the
purpose of collecting, preparing and disposing of the Collateral; (b) ship,
reclaim, recover, store, finish, maintain and repair the Collateral; and
(c) sell the Collateral at public or private sale. Debtor will be credited with
the net proceeds of any such sale only when they are actually received by
Secured Party, and any requirement of reasonable notice of any disposition of
the Collateral will be satisfied without notice to Debtor if the Collateral is
of a type customarily sold on a recognized market or otherwise if such notice is
sent to Debtor 10 days prior to such disposition. Debtor will, upon request,
assemble the Collateral and any records pertaining thereto and make them
available at a place designated by Secured Party. Secured Party may use, in
connection with any assembly or disposition of the Collateral, any trademark,
tradename, tradestyle, copyright, patent right, trade secret or technical
process used or utilized by Debtor. No remedy set forth herein is exclusive of
any other available remedy or remedies, but each is cumulative and in addition
to every other remedy given under this Agreement, any of the Obligations, or now
or hereafter existing at law or in equity or by statute. Secured Party may
proceed to protect and enforce its rights by an action at law, in equity or by
any other appropriate proceedings. No failure on the part of Secured Party to
enforce any of the rights hereunder shall be deemed a waiver of such rights or
of any Event of Default and no waiver of any Event of Default shall be deemed to
be a waiver of any subsequent Event of Default.
     11. THIRD PARTY PROVISIONS.
     (a) Without limiting Secured Party’s powers and rights in dealing with the
Collateral under the terms and conditions of this Agreement, Secured Party is
hereby authorized to act solely upon the instructions of Borrower relative to
the sale or other disposition of the Collateral, or any substitutions therefore,
or any proceeds thereof, and the receipt or acquittance of Borrower for the
Collateral or any part thereof, or any substitutions therefore, or any proceeds
thereof, shall be a valid and sufficient release and discharge of Secured
Party’s liability to the Debtor.
     (b) The Debtor authorizes Secured Party at any time, without notice to the
Debtor, to transfer or cause to be transferred into Secured Party’s name, or the
name of its nominee or nominees, any or all of the Collateral. The Secured Party
is hereby given full power at any time, without notice to the Debtor, to
collect, sell, assign, transfer and deliver all of the Collateral or any part
thereof, or any substitutes therefore, or any additions

          SEC-AGREEMENT © Fifth Third Bancorp 2001M (1/07)   - 6 -  
33118-18-3-T.BORM

 



--------------------------------------------------------------------------------



 



thereto, through any stock exchange or broker’s board or broker, or at private
or public sale, without either demand on or notice to the Debtor, or any
advertisement, the same being hereby expressly waived, at which sale Secured
Party is authorized to purchase the Collateral, or any part thereof, free from
any right of redemption on the part of the Debtor which is hereby expressly
waived and released. In case of sale for any cause, after deducting all costs
and expenses of every kind, Secured Party may apply the residue of the proceeds
of such sale as it shall deem proper toward the payment of any one or more or
all of the Obligations of Borrower to Secured Party, whether due or not due,
returning the remainder, if any, to the Debtor, so long as the Collateral is not
pledged to secure the indebtedness of the Debtor or any other party. Secured
Party is hereby irrevocably appointed and constituted attorney in fact for the
Debtor, with full power of substitution, to collect all dividends, interest,
rents, royalties, and to exercise all voting rights connected with or arising
out of the Collateral.
     (c) No delay on Secured Party’s part in exercising any power of sale, lien,
option or other right with respect to the Collateral, and no notice or demand
which may be given to or made upon the Debtor by Secured Party with respect to
any power of sale, lien, option or other right with respect to the Collateral,
shall constitute a waiver thereof, or limit or impair Secured Party’s right to
take any action or to exercise any power of sale, lien option, or any other
right with respect to the Collateral without notice or demand, or prejudice
Secured Party’s rights as against the Debtor in any respect. In addition, no
action taken by Secured Party with respect to the Collateral shall in any way
impair or limit Secured Party’s right to exercise any or all rights or remedies
Secured Party may otherwise have against Borrower with respect to any
Obligations. This Agreement shall not, in any manner, be construed as a
compromise of any Obligations. The pledge of, and security interest in, the
Collateral by the Debtor to Secured Party are absolute, unconditional and
continuing and will remain in full force and effect until the Obligations have
been fully paid and satisfied. The pledge of, and security interest in, the
Collateral will extend to and cover renewals of the Obligations and any number
of extensions of time for payment thereof and will not be affected by any
surrender, exchange, acceptance or release by the Secured Party of any other
pledge or any security held by it for any of the Obligations. Notice of
acceptance of the pledge and security interest, notice of extensions of credit
to the Borrower from time to time, notice of default, diligence, presentment,
protest, demand for payment, notice of demand or protest, notice of making,
renewing or extending any of the Obligations and any defense based upon a
failure of Secured Party to comply with the notice requirements of the
applicable version of Uniform Commercial Code are hereby waived. Secured Party,
at any time and from time to time, without the consent of the Debtor, may change
the manner, place or terms of payment of or interest rates on, or change or
extend the time of payment of, or renew or alter, any of the Obligations,
without impairing or releasing the liabilities of the Debtor of its obligations
to continue to pledge or grant a security interest in the Collateral. Secured
Party in its sole discretion may determine the reasonableness of the period
which may elapse prior to the making of demand for any payment upon the Borrower
or any guarantor and it need not pursue any of its remedies against any other
party before having recourse against the Collateral.
     12. MISCELLANEOUS PROVISIONS.
     (a) All rights of Secured Party shall inure to the benefit of its
successors and assigns and all obligations of Debtor shall bind the heirs,
executors, administrators, successors and assigns of Debtor.
     (b) Debtor acknowledges and agrees that, in addition to the security
interests granted herein, Secured Party has a banker’s lien and common law right
of set-off in and to Debtor’s deposits, accounts and credits held by Secured
Party and Secured Party may apply or set-off such deposits or other sums against
the Obligations upon the occurrence of an Event of Default as set forth in this
Agreement.
     (c) This Agreement contains the entire Agreement of the parties and no oral
Agreement whatsoever, whether made contemporaneously herewith or hereafter shall
amend, modify or otherwise affect the terms of this Agreement.
     (d) All rights and liabilities hereunder shall be governed and limited by,
and construed in accordance with, the laws of the State in which Debtor is
organized.

          SEC-AGREEMENT © Fifth Third Bancorp 2001M (1/07)   - 7 -  
33118-18-3-T.BORM

 



--------------------------------------------------------------------------------



 



     (e) Any provision herein which may prove limited or unenforceable under any
law or judicial ruling shall not affect the validity or enforceability of the
remainder of this Agreement.
     (f) Debtor hereby authorizes Secured Party to file a copy of this Agreement
as a Financing Statement with appropriate county and state government
authorities necessary to perfect Secured Party’s security interest in the
Collateral as set forth herein. Debtor hereby further authorizes Secured Party
to file UCC Financing Statements on behalf of Debtor and Secured Party with
respect to the Collateral.

     
SECURED PARTY:
  DEBTOR:
 
   
Fifth Third Bank, an Ohio banking corporation
  Streamline Health Solutions, Inc., a Delaware corporation
 
   
By:
  By:
 
   
(Signature)
  (Authorized Signer)
 
   
 
  Paul W. Bridge Jr., CFO
 
   
(Print Name and Title)
  (Print Name and Title)

          SEC-AGREEMENT © Fifth Third Bancorp 2001M (1/07)   - 8 -  
33118-18-3-T.BORM

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Collateral Locations
10200 Alliance Road, Suite 200 Cincinnati, Hamilton County, OH 45242
312 Plum Street, Cincinnati, Hamilton County, OH 45202

          SEC-AGREEMENT © Fifth Third Bancorp 2001M (1/07)   - 9 -  
33118-18-3-L-T.BORM

 